          Case 1:19-cv-06441-LJL Document 35
                                          34 Filed 05/21/20 Page 1 of 4
                                                                      1




                                                              40 Broad Street, 7th Floor
                                                              New York, New York 10004
                                                              Telephone: (212) 943-9080
                                                              Facsimile: (212) 943-9082

                                                              John M. Harras
                                                              Partner
May 21, 2020                                                  jharras@vandallp.com

VIA ELECTRONIC CASE FILING                  The Clerk of Court is respectfully directed to terminate Plaintiffs'
                                            motion for sanctions (Dkt. No. 31). The conference set for May
Honorable Lewis J. Liman, U.S.D.J           22, 2020 is CANCELLED. Should parties request a reference to
United States District Court                a magistrate judge for settlement, they may so inform the court
Southern District of New York               via letter filed electronically on ECF.
500 Pearl Street
New York, New York 11201                                                                  5/21/2020

       Re:     Trs. of the NYC Dist. Council of Carpenters Pension Fund, et al.
               v. NYC Flooring L.L.C., et al.; Civil Action No.: 19 CV 6441 (LJL)

Dear Judge Liman:

        This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendants to inform the Court that the parties have resolved their discovery disputes identified in
Plaintiffs’ motion for sanctions under Rule 37, (ECF Doc. No. 31). As a result of the parties’
conferral on May 21, 2020, per the Court’s May 15, 2020 Order, Defendants have agreed to
produce to Plaintiffs the documents identified in the attached schedule, (see Exhibit A), and their
responses to Plaintiffs’ interrogatories by May 29, 2020. Accordingly, Plaintiffs, hereby, withdraw
their motion for sanctions against Defendants and their counsel, (ECF Doc. No. 31), without
prejudice, reserving their right to renew said motion if Defendants fail to provide the discovery
responses identified in Exhibit A and their responses to Plaintiffs’ interrogatories by May 29, 2020.

       Defendants respectfully request that the Court maintain the conference scheduled for
May 22, 2020 at 11:30 a.m. to discuss settlement with the parties. Plaintiffs do not wish to discuss
settlement with the Court.

       The parties thank the Court for its time and attention to this matter.

                                              Respectfully submitted,
                                              /s/ John M Harras
                                              John M. Harras
cc: Counsel of Record (via ECF)
        Case
         Case1:19-cv-06441-LJL
              1:19-cv-06441-LJL Document
                                 Document34-1
                                          35 Filed
                                              Filed05/21/20
                                                    05/21/20 Page
                                                              Page21ofof43



Trs. of the NYC Dist. Council of Carpenters Pension Fund, et al. v. NYC Flooring L.L.C., et al.
                            Civil Action No.: 19 CV 6441 (LJL)

                             SCHEDULE OF DOCUMENTS
                          TO BE PRODUCED BY DEFENDANTS

During the parties meet and confer on May 21, 2020, Defendants agreed to produce the following
documents to Plaintiffs for the period of January 1, 2014 through the present on or before
May 29, 2020:

   •   Defendant NYC Flooring L.L.C. (“NYC Flooring”):

          o All contracts and subcontracts entered into by NYC Flooring, or purchase orders
            received by NYC Flooring, by which it agreed to perform repair, maintenance,
            installation, or similar work in connection with installing or renovating of rugs,
            carpets, draperies, wood flooring, and the like (“Flooring Work”).

          o All solicitations and/or bids submitted by NYC Flooring in connection with any
            Flooring Work.

          o All invoices issued by NYC Flooring to its customers for its performance of
            Flooring Work.

          o All documents concerning Flooring Work performed by employees or former
            employees of NYC Flooring, including time sheets, sign-in sheets, sign-out sheets,
            construction logs, construction progress reports, and any internal spreadsheets or
            documents concerning NYC Flooring’s manpower on projects concerning Flooring
            Work.

          o All communication between NYC Flooring and its customers, concerning NYC
            Flooring’s performance of Flooring Work on NYC Flooring’s projects.

          o All documents which refer to, relate to, or reflect the titles to, or the acquisition of,
            any equipment used by NYC Flooring in the performance of Flooring Work

          o All documents that refer to, relate to, or reflect the titles to or the lease of any
            vehicles used by NYC Flooring, including, titles, and insurance policies

          o All Documents that refer to, relate to, or reflect the titles to or the lease of any office
            space, warehouse space, and any other real property used by NYC Flooring,
            including without limitation deeds, titles, and lease agreements

                                             Page 1 of 3
     Case
      Case1:19-cv-06441-LJL
           1:19-cv-06441-LJL Document
                              Document34-1
                                       35 Filed
                                           Filed05/21/20
                                                 05/21/20 Page
                                                           Page32ofof43




       o All Documents which concerning insurance for NYC Flooring and/or its employees
         including workers' compensation policies, premiums, and claims; insurance
         premiums, policies, and claims; and unemployment insurance premiums, policies,
         and claims.

       o NYC Flooring’s filed federal and state tax returns and all attachments for the years
         of 2014 through 2017 and 2019.

       o NYC Flooring’s employees’ W-2s and W-3s.

       o Documents concerning NYC Flooring’s work at 55 Hudson Yards, New York, NY.

•   Defendant KNF Renovations LLC (“KNF”):

       o All documents relating to the formation and/or incorporation of KNF, including,
         but not limited to, articles of incorporation and the certificate of incorporation.

       o All communications between KNF and NYC Flooring, including without limitation
         communications between their respective agents, officers, managers, owners,
         and/or employees, concerning Flooring Work or other business operations of KNF
         or NYC Flooring.

       o All contracts and subcontracts entered into by KNF, or purchase orders received by
         KNF, by which it agreed to perform Flooring Work.

       o All solicitations and/or bids submitted by KNF in connection with any Flooring
         Work.

       o All invoices issued by KNF to its customers for its performance of Flooring Work.

       o All documents concerning Flooring Work performed by employees or former
         employees of KNF, including time sheets, sign-in sheets, sign-out sheets,
         construction logs, construction progress reports, and any internal spreadsheets or
         documents concerning KNF’s manpower on projects concerning Flooring Work.

       o All communication between KNF and its customers, concerning KNF’s
         performance of Flooring Work.

       o Documents concerning personnel records for all of KNF’s employees, including
         but not limited to job applications, W-4 Forms, and documents concerning job
         duties or job title.

                                       Page 2 of 3
Case
 Case1:19-cv-06441-LJL
      1:19-cv-06441-LJL Document
                         Document34-1
                                  35 Filed
                                      Filed05/21/20
                                            05/21/20 Page
                                                      Page43ofof43




 o All documents which refer to, relate to, or reflect the titles to, or the lease of any
   vehicles used by KNF, including, titles, and insurance policies.

 o All documents which concerning insurance for KNF and/or its employees including
   workers' compensation policies, premiums, and claims; insurance premiums,
   policies, and claims; and unemployment insurance premiums, policies, and claims.

 o All documents concerning loans made to or by KNF, including but not limited to
   checks for payment, receipts, agreements, memoranda, notes, mortgages, security
   agreements, and UCC filings.

 o KNF’s general ledgers.

 o KNF’s employees’ W-2s and W-3s.




                                  Page 3 of 3
